Citation Nr: 0208350	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  94-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for a herniated 
nucleus pulposus (HNP) with early degenerative changes at L4-
5, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967 and from July 1981 to January 1988.

This appeal arose from an April 1993 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits requested.  This decision was confirmed by a rating 
action issued in February 1994.  In September 1996, the 
veteran testified before a member of the Board of Veterans 
Appeals (Board) sitting in Washington, D.C.  The case was 
then remanded by the Board in January 1997 and April 1999 for 
additional evidentiary development.  The veteran was informed 
through a February 2002 supplemental statement of the case 
(SSOC) of the continued denial of his claims.


FINDINGS OF FACT

1.  The veteran's service-connected HNP with early 
degenerative changes is manifested by complaints of daily 
pain with radiation and numbness in the right lower 
extremity, with evidence of slight limitation of motion; no 
muscle spasm; no evidence of weakened movement; no excess 
fatigability; and no incoordination.

2.  On the most recent VA audiological evaluation in July 
2000, the average pure tine decibel (dB) loss was 43 in both 
ears, with speech discrimination of 96 percent in both ears.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected HNP with early degenerative changes at L4-5 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.45, Diagnostic Codes (DC) 5292, 5293, 5295 (2001).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.85, DC 6100 (1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his low back disorder and 
bilateral hearing loss are more disabling than the current 
evaluations would suggest.  He has stated that he suffers 
from constant low back pain and has trouble hearing people 
around him.  Therefore, he believes that increased disability 
evaluations should be assigned to these service-connected 
disorders.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

HNP with early degenerative changes

The veteran was originally awarded service connection for 
this disorder by a rating action issued in February 1989, at 
which time it was assigned a 10 percent disability 
evaluation.

The pertinent evidence of record includes a VA examination 
conducted between October and December 1993.  At the time of 
this examination, he stated that his low back had gotten so 
bad that he had trouble getting out of bed.  The physical 
examination noted that he walked unassisted, without a limp.  
He could walk on his heels and toes and could squat fully.  
He had excellent strength in plantar and dorsiflexion of both 
feet.  His spine was straight, with no palpable or visible 
muscle spasms.  Forward flexion was to 80 degrees; lateral 
flexion was to 30 degrees bilaterally; and hyperextension was 
to 20 degrees.  Sitting straight leg raises were negative 
(supine they were positive on the right at 60 degrees and on 
the left at 80 degrees).  There was no atrophy of the leg 
muscles and deep tendon reflexes were normal.  There was no 
loss of sensitivity.  The diagnosis was reported as follows: 
"chronic low back strain with degenerative osteoarthritis of 
L spine, no findings of acute herniated disc."

The neurological examination conducted at that time noted 
that the veteran was in no acute distress.  His extremities 
revealed no weakness, atrophy or fasciculation.  Deep tendon 
reflexes were 2+ and equal.  His toes were down-going 
bilaterally to plantar stimulation.  Sensation was normal and 
the Romberg test was negative.  Straight leg raises to 90 
degrees were negative in the sitting position.  The diagnosis 
was chronic low back pain.

The veteran testified at a personal hearing in September 
1996.  He stated that he was currently working at a hardware 
store, but could do no heavy lifting.  He stated that he had 
not lost any time from work due to his back disorder; he also 
denied ever receiving any private treatment.

The veteran was seen on an outpatient basis by VA between 
July 1995 and April 1997.  He complained of back pain and 
decreased range of motion.  In January 1998, he reported 
getting occasional pain down the legs, although he noted that 
he was still working as a sales clerk in a hardware store.

VA re-examined the veteran in June 1997.  He walked into the 
examination room without difficulty.  He noted that he worked 
in the electrical department of a hardware store and had not 
lost any time from work due to his low back.  The physical 
examination noted a good gait with no limp.  Forward flexion 
was to 80 degrees (with complaints of pain); extension to 30 
degrees (without complaints of pain); lateral bending was to 
15 degrees (with bilateral complaints of pain); and rotation 
was to 25 degrees (with complaints of pain on the left).  He 
was able to walk on his heels and toes and could squat 
without difficulty.  Deep tendon reflexes were somewhat 
reduced at 1-2+, but they were equal.  Straight leg raises 
were positive on the right and to a degree on the left.  The 
impression was degenerative disc disease (DDD).

VA afforded the veteran an examination in January 1998.  He 
stated that every one to three months he would get pain going 
down his right leg, but that he was able "to walk it off."  
He noted no pain on coughing or sneezing and he had no 
trouble walking.  The physical examination found no weakness 
in the lower extremities; there was also no evidence of 
atrophy or fasciculation.  Deep tendon reflexes were 2+ 
except for the ankle jerks which were 1+.  His toes were 
down-going bilaterally to plantar stimulation.  Sensation was 
within normal limits and the Romberg sign was negative.  He 
could walk on his heels and toes without difficulty and 
straight leg raises were negative at 90 degrees when sitting.  
The diagnosis was HNP at L4-5.

The veteran was again examined by VA in July 2000.  He stated 
that he had intermittent low back pain with frequent diffuse 
radiation down the right lower extremity, which was 
associated with numbness but no weakness.  He stated that his 
pain was worsened by prolonged standing and the use of stairs 
and he indicated that he avoided strenuous activities.  The 
physical examination noted moderate diffuse tenderness but no 
paraspinal spasm.  Straight leg raises were positive at 40 
degrees bilaterally.  Forward flexion was to 70 degrees; 
extension was to 30 degrees; lateral flexion was to 40 
degrees bilaterally; and rotation was to 35 degrees 
bilaterally.  There was no objective indication of pain on 
movement.  He was able to arise and stand normally, and his 
gait was within normal limits.  The neurological examination 
noted that his sensation, motor functions and deep tendon 
reflexes were normal.  An x-ray showed narrowing at the L5-S1 
level with degenerative changes.  It was commented that an 
April 1991 CT scan had shown a bulging disc at L5-S1 without 
nerve root compression or herniated disc.  The examiner went 
on to comment that the veteran had mild limitation of forward 
flexion.  There was no ankylosis, spasm or Goldthwaite's 
sign.  There was no loss of lateral motion or abnormal 
mobility on forced motion.  There was also no evidence of 
weakened movement, excess fatigability or incoordination.  
There was pain, so there was no additional limitation of 
motion during flare-ups.  

A September 2000 addendum to the VA examination noted that 
the veteran did have DDD at L5-S1.  The frequency of his 
condition was difficult to answer; it could be manifested by 
constant low back pain.  It was commented that the veteran's 
DDD was most likely manifested by localized pain, tenderness 
and possible muscle spasm.  A June 2001 addendum noted that 
the veteran had daily low back pain.  His symptoms included 
radiation of the low back pain down the right lower extremity 
associated with numbness.  "However, there is no 
demonstrable muscle spasm, there is no absent ankle jerk, 
there are no neurological findings relevant to a 
radiculopathy caused by a herniated disc.  Therefore, in my 
opinion, there is no clinical intervertebral disc syndrome."


Bilateral hearing loss

The veteran was originally awarded service connection for a 
bilateral hearing loss by a rating action issued in February 
1989.  At that time, this disorder was assigned a 
noncompensable evaluation.

The pertinent evidence of record included a VA examination 
conducted between October and December 1993.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
40
65
LEFT
25
15
25
45
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
average dB loss was 30 in the right ear and 42 in the left.

During a personal hearing conducted in September 1996, the 
veteran indicated that his hearing loss affected him at his 
job because he could not hear people.  However, he admitted 
that he had not lost time from work due to this condition.  

The veteran was re-examined by VA in June 1997.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
55
70
LEFT
20
20
15
55
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
average dB loss in the right ear was 36 and 41 in the left.

VA afforded the veteran another examination in July 2000.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
60
75
LEFT
15
20
15
55
80

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The average dB loss was 43 in both 
ears.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Initially, it is noted that the veteran was sent a SSOC in 
February 2002, which included the provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 
[2001]).  He was informed of the pertinent laws and 
regulations, and was informed of the evidence that was of 
record and what evidence would be needed to substantiate his 
claims.  He was told of what his and VA's duties were in 
regard to obtaining any evidence.  He did not indicate that 
there was any additional pertinent evidence available which 
should be obtained.  Therefore, it is found that VA has met 
its duty to notify and assist the veteran as required under 
the VCAA and no further assistance is required.


Discussion

DDD of the low back

According to the potentially applicable rating criteria, a 10 
percent evaluation is warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent evaluation requires 
moderate limitation and a 40 percent requires severe 
limitation.  38 C.F.R. Part 4, Code 5292 (2001).

According to 38 C.F.R. Part 4, Code 5295 (2001), a 10 percent 
evaluation for lumbosacral strain requires characteristic 
pain on motion.  A 20 percent requires muscle spasm on 
extreme forward bending, loss of unilateral lateral spine 
motion in a standing position; a 40 percent requires severe 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.

According to 38 C.F.R. Part 4, Code 5293 (2001), a 10 percent 
evaluation is warranted for mild intervertebral disc syndrome 
(IDS); a 20 percent evaluation requires moderate IDS with 
recurring attacks; a 40 percent requires severe IDS with 
recurring attacks with intermittent relief; a 60 percent 
requires pronounced IDS, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2001).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 10 percent currently 
assigned to the veteran's low back disorder is not warranted.  
The veteran does display some limitation of forward motion, 
as well as complaints of intermittent low back pain that 
radiates into the right lower extremity.  However, the VA 
examinations have found his neurological examinations to be 
within normal limits.  In fact, the addendum to the VA 
examination prepared in June 2001 specifically found no 
indications of absent ankle jerk, demonstrable muscle spasm 
or any other neurological findings consistent with a diseased 
disc.  Significantly, the examiner commented that there was 
no clinical evidence to support a finding of IDS.  Moreover, 
the examiner noted in July 2000 that there was no evidence of 
ankylosis, spasm, Goldthwaite's sign, loss of unilateral 
lateral motion or abnormal mobility on forced motion.  There 
was no indication of weakened movement, excess fatigability 
or incoordination.  The examination also noted no objective 
signs of pain on motion.  Therefore, it is found that the 10 
percent assigned adequately compensates the veteran for his 
mild limitation of forward bending and his subjective 
complaints of pain.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected low back disorder.


Bilateral hearing loss

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998 & 2001).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998 & 2001).

The laws and regulations pertaining to hearing loss 
disabilities were amended, effective June 10, 1999.  However, 
according to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment in both ears is a Level I 
under both the old and the new rating criteria.  Table VII of 
38 C.F.R. § 4.85 reveals that these levels of hearing 
impairment warrant the assignment of a 0 percent disability 
evaluation under both the old and the new rating criteria.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
the service-connected bilateral hearing loss.

ORDER

An increased evaluation for the service-connected HNP with 
early degenerative changes at L4-5 is denied.

An increased evaluation for the service-connected bilateral 
hearing loss is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

